EXHIBIT 10.1

Fully Disclosed Clearing Agreement

This agreement (the “Agreement”) is made between RBC Dain Correspondent
Services, a division of RBC Dain Rauscher Inc., a Minnesota corporation
(“Clearing Broker”), and the party signing below (“Correspondent”), having the
form of organization set forth below.

Recitals

WHEREAS, Correspondent desires that Clearing Broker shall provide certain
services (the “Services”) to Correspondent with respect to accounts of customers
(individually, a “Customer”, collectively, the “Customers”) and proprietary
accounts (collectively, “Accounts”) introduced to Clearing Broker by
Correspondent, which include: (i) executing, clearing and settling securities
transactions (“Transactions”) on behalf of Correspondent; (ii) preparing and
delivering confirmations of Transactions and periodic Account statements;
(iii) extending credit (“Margin”) to Accounts; (iv) performing cashiering
functions, including, but not limited to, receiving and delivering checks, funds
and securities and collecting commissions and other fees of Correspondent;
(v) safeguarding Account funds and securities; and (vi) maintaining books and
records with respect to the Accounts;

WHEREAS, the parties are subject to certain state and Federal laws and
regulations relating to securities markets and transactions and the customs and
usages, rules, by-laws, and constitutions (collectively, the “Applicable Rules”)
of the Securities and Exchange Commission (the “SEC”), the National Association
of Securities Dealers (“NASD”), the New York Stock Exchange (“NYSE”), other
securities exchanges (individually, an “Exchange”, collectively, the
“Exchanges”), any clearing agencies, or the Board of Governors of the Federal
Reserve System;

WHEREAS, the word “securities” as used within this agreement shall have the same
meaning and be defined in the same manner as provided by Section 3(a)(10) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”); and

WHEREAS, Correspondent is a securities broker dealer and desires to utilize the
Services as provided in this Agreement in accordance with the Applicable Rules.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Clearing Broker and Correspondent hereby covenant and
agree as follows:

Section 1. General Provisions

1.1   Incorporation of Recitals. The above recitals are hereby incorporated as
an integral part of this Agreement as if fully set forth herein.

1.2   No Agency or Partnership Created. Nothing contained in this Agreement
shall be deemed to create a partnership, joint venture or agency relationship
between Clearing Broker and Correspondent.

1.3   Allocation of Responsibility. As between Clearing Broker and
Correspondent, Correspondent shall be responsible for the relationship with each
Customer. Clearing Broker’s function is limited to the provision to
Correspondent of the Services as described herein. Unless specifically allocated
to Clearing Broker, Correspondent shall be responsible for all duties and
functions with respect to Customers and concerning any Accounts.

Section 2. Services to be Performed by Clearing Broker

2.1   Services. The Services shall include the following:

1


--------------------------------------------------------------------------------




2.1.1     Opening of Accounts. Clearing Broker shall establish Accounts for
Customers introduced by Correspondent, upon receipt from Correspondent of the
information described in Section 3.1. Upon receipt of information from
Correspondent changing or correcting any information with respect to the
Account, Clearing Broker will make such change or correction.

2.1.2     Execution. Clearing Broker shall execute Transactions in accordance
with orders and instructions received from Correspondent pursuant to Section 3.2
below. If Correspondent gives specific instructions with respect to routing of
Transactions, the Clearing Broker will follow those instructions. If
Correspondent does not give such specific instructions with respect to the
routing of Transactions, the Clearing Broker may (a) execute the order itself,
(b) execute the order with another brokerage firm that is a market maker in the
security involved, or (c) execute the order through a primary or regional
exchange, in each case in accordance with all Applicable Rules. In return for
routing an order to a specific market, the Clearing Broker may receive cash
payment, return order flow or favorable adjustments on trade errors. Any
remuneration received by the Clearing Broker will be considered a reduction of
its execution costs and will not accrue to Accounts. The Clearing Broker will
comply with all Applicable Rules concerning disclosure to Customers regarding
order routing and payment for order flow.

2.1.3     Confirmations. Except as may otherwise be agreed, Clearing Broker
shall generate and mail directly to Customers in accordance with instructions
received and accepted from Correspondent confirmations with respect to all
Transactions. Clearing Broker shall provide copies to Correspondent of all such
confirmations and any other written communications sent to and received from a
Customer. Correspondent understands and agrees that all such confirmations shall
indicate that the Account is introduced to Clearing Broker by Correspondent.

2.1.4     Books and Records. Clearing Broker shall prepare and maintain books
and records with respect to Transactions and Accounts as required by the
Applicable Rules. Clearing Broker shall also maintain on behalf of Correspondent
such additional books, records, and other documents or information as
Correspondent shall request and Clearing Broker may agree. Clearing Broker shall
upon request of Correspondent provide Correspondent with access to and, at
Correspondent’s expense, originals or copies of any such books, records,
documents and information in the possession of Clearing Broker. On an annual
basis within thirty (30) days of July 1 of each year, the Clearing Broker shall
provide to Correspondent’s Chief Executive Officer and Compliance Officer a list
of reports offered to Correspondent, and shall specify those reports actually
requested by, or supplied to, Correspondent as of the report date. Clearing
Broker shall file a copy of such notice with Correspondent’s designated
examining authority.

2.1.5     Cashiering. Clearing Broker shall perform cashiering functions for
Correspondent. Said functions may include the receipt and deposit by
Correspondent to bank accounts established by and for the benefit of Clearing
Broker of customer funds, checks and cash, and the receipt by Correspondent of
securities sold for the Accounts as well as certain administrative functions
relating thereto. All customer funds and securities shall be promptly forwarded
by Correspondent to Clearing Broker. Clearing Broker shall be responsible for
performing administrative and bookkeeping functions with respect to deposits,
fees and charges in the Accounts. Clearing Broker shall not be responsible for
any securities or funds until properly delivered to Clearing Broker pursuant to
Clearing Broker’s requirements.

2.1.6     Margin. With respect to any Account in which Margin is requested to be
extended, Clearing Broker shall obtain from Correspondent an agreement executed
by the Customer in form and substance satisfactory to Clearing Broker (the
“Margin Agreement”). All Transactions shall be considered cash transactions
until such time as Clearing Broker has received the applicable executed Margin
Agreements. Clearing Broker shall generate and make all Margin maintenance calls
in accordance with the Applicable Rules. Clearing Broker shall have sole
discretion with respect to the amount of Margin maintained by any Account, and
may, in its sole discretion, impose higher Margin

2


--------------------------------------------------------------------------------




requirements than those imposed by the Applicable Rules. Clearing Broker, as
creditor, is responsible for compliance with Regulation T, 12 CFR, part 220, the
Federal Margin Regulations promulgated by the Board of Governors of the Federal
Reserve System (the “Board”), any interpretive ruling issued by the Board, and
any other applicable Margin and maintenance requirements of the Applicable
Rules with respect to Margin Accounts. As provided in Section 3.5 herein,
Correspondent is responsible for obtaining all cash or securities required to be
deposited in the Accounts, whether to satisfy a debit balance or other liability
arising in an Account (individually and collectively, the “Account Debits”) or
otherwise. Notwithstanding the above, Clearing Broker may, at any time, and
without liability or obligation to do so (or to do so again in the future),
contact any Customer or collect funds or securities from any Customer with
respect to any Account Debit with or without prior notice to Correspondent.
Nothing contained in this Agreement shall relieve Customer from his/her
obligation to pay to Clearing Broker all amounts due in his/her Account.

2.1.7     Account Transfers. Pursuant to written notification executed by a
Customer and forwarded by Correspondent to Clearing Broker, any Customer may
choose to transfer its Account to another broker dealer. Upon receipt of such
notice, Clearing Broker shall have exclusive responsibility for compliance with
Rule 412 of the NYSE and any similar Applicable Rule. Clearing Broker may accept
and process directions received directly from the Customer with respect to the
transfer of the Account to another broker dealer; Clearing Broker may refuse to
accept any other orders or instructions received directly from a Customer except
those received on behalf of Customer from Correspondent.

2.1.8     Correspondent and Customer Service. Clearing Broker shall be
responsible for receiving and responding to all inquiries from Correspondent
regarding the Accounts and all confirmations and statements relating to the
Accounts. Except as otherwise required by the Applicable Rules, all such
inquiries should initially be directed to Clearing Broker’s Customer Service
Department.

2.1.9     Fully Disclosed Basis. Clearing Broker shall carry the Accounts on a
fully disclosed basis. Clearing Broker shall be responsible for making all
disclosures to Customers required by NYSE Rule 382.

2.1.10   Clearance and Settlement of Trades. Clearing Broker shall clear and
settle Transactions in the Accounts in accordance with the Applicable Rules.
Clearing Broker shall receive from Correspondent or directly from Customer any
securities sold and will deliver such securities in accordance with the
Applicable Rules.

2.1.11   Statements. Clearing Broker shall prepare and mail directly to
Customers in accordance with instructions received and accepted from
Correspondent periodic statements for the Accounts in accordance with the
Applicable Rules. All such statements shall indicate that the Account is
introduced by Correspondent and carried by Clearing Broker. Each such statement
shall contain the name and telephone number of the Customer Service Department
at Clearing Broker that Customers can contact with questions regarding the
Account and shall disclose that all funds and securities of Customers are in the
custody of Clearing Broker and not of Correspondent.

2.1.12   Safekeeping. Clearing Broker shall hold in custody and safe-keeping all
securities and payments received for the Accounts, collect and disburse
dividends and other distributions with respect to securities within the Accounts
and process in accordance with any instructions received from Correspondent
exchange offers, rights offerings, warrants, tender offers, redemptions or proxy
requests received with respect to securities in the Accounts.

2.1.13   Exception Reports. To the extent provided by Applicable Rules, at the
commencement of this Agreement and annually thereafter, Clearing Broker shall
furnish to Correspondent a list of reports that may assist Correspondent, in
Correspondent’s sole opinion, in supervising and monitoring Accounts, including,
but not limited to, exception reports. Correspondent shall promptly notify
Clearing Broker as to which of such reports should be furnished to
Correspondent. It is understood

3


--------------------------------------------------------------------------------




that Clearing Broker shall not be responsible for supervising Correspondent’s
activities or compliance with Applicable Rules.

2.1.14   Customer Complaints. To the extent provided by Applicable Rules,
Clearing Broker shall promptly furnish to Correspondent and Correspondent’s
designated examining authority any written complaint from a Customer with
respect to Correspondent’s responsibilities and functions hereunder received by
Clearing Broker. Clearing Broker shall notify such Customer in writing that
(i) Clearing Broker received such complaint and furnished same to Correspondent
for response and to Correspondent’s designated examining authority, and
(ii) Customer has the right, at Customer’s discretion, to transfer Customer’s
Account to another broker-dealer.

2.1.15   Access to Electronic Order Entry Devices. To the extent that Clearing
Broker provides Correspondent with electronic order entry devices to route
orders to the NYSE, Clearing Broker shall assure itself that Correspondent
employs adequate written control procedures to minimize the potential for
errors.

2.1.16   Reporting Order Information. Subject to the terms and conditions of
this Agreement, Clearing Broker will be responsible for submitting, in
conformity with the Applicable Rules, information provided by Correspondent
regarding orders in NASDAQ Securities placed and entered into by the
Correspondent. Any records of Order Audit Trail System (“OATS”) data prepared on
behalf of Correspondent and maintained by Clearing Broker are the property of
Correspondent and shall be surrendered to Correspondent promptly upon
Correspondent’s request. Clearing Broker shall permit, and Correspondent hereby
authorizes Clearing Broker to permit, the examination of any records of OATS
data prepared on behalf of Correspondent and maintained by Clearing Broker at
any time or from time to time during business hours by representatives of NASD
and to promptly furnish to NASD or its designee upon request true, correct,
complete, and current hard copy of any or all of any part of these records.
Clearing Broker shall promptly notify Correspondent upon the occurrence of any
event, including physical damage to Clearing Broker’s facilities, or legal
proceedings involving Clearing Broker, that would materially affect Clearing
Broker’s ability to make OATS reports on behalf of Correspondent. Correspondent
shall promptly report to Clearing Broker all necessary information required by
the Applicable Rules respecting orders in NASDAQ Securities which the
Correspondent intends to submit to Clearing Broker for execution so as to
facilitate the reporting of such transactions by Clearing Broker in conformity
with the OATS Rules and all other Applicable Rules. Correspondent shall
cooperate with Clearing Broker and provide Clearing Broker, its attorneys,
accountants and authorized agents with all appropriate data in its possession,
including, without limitation, all transaction and account documents, books and
records, necessary for Clearing Broker to comply with the OATS rules, and to
permit Clearing Broker to defend against any allegation of a violation of an
OATS rule or any Applicable Rule. The Correspondent understands and agrees that
Clearing Broker cannot perform its reporting and other obligations under this
Agreement, and further agrees that those obligations are waived, to the extent
that any order data is not entered or is improperly entered into by
Correspondent, or received or improperly received by Clearing Broker.
Correspondent acknowledges and agrees that Clearing Broker is performing its
obligations under this Agreement as an accommodation to Correspondent, and that
the NASD takes the position that no contractual arrangement, no matter how
comprehensive, will relieve any member (including Correspondent) of its
responsibilities under the OATS rules.

2.2   Right to Subcontract. In performing the Services, Clearing Broker may
contract with third party vendors to provide ancillary or support services (the
“Vendors”). With respect to certain Services designated by Clearing Broker,
Correspondent shall contract directly with Vendors identified by Clearing Broker
or as may be selected by Correspondent and approved by Clearing Broker. Clearing
Broker shall have no liability for the failure to perform, errors, omissions or
the delay, inadequacy or insufficiency of performance by any Vendor but will
cooperate with Correspondent in asserting such rights as Correspondent may have
pursuant to contracts with the Vendors.

4


--------------------------------------------------------------------------------




2.3   Limitations and Restrictions.

2.3.1     Clearing Broker expressly reserves the right, in its sole discretion,
to limit and restrict any of the Services including, without limitation, by
rejecting any order or transaction for any Account, by refusing to execute,
clear or settle any Transaction, to carry or to continue to carry any Account,
or to provide Margin for any Account.

2.3.2     Clearing Broker may liquidate any and all Transactions or collateral
held in an Account in the following circumstances: (i) upon the request of
Correspondent; (ii) upon the death, incapacity, insolvency, or bankruptcy of
Customer; (iii) upon a Customer’s failure to honor any obligations with respect
to Transactions, the Account or Margin; (iv) in the event failure to do so would
result in a violation of the Applicable Rules; or (v) Clearing Broker in its
sole discretion determines to do so.

2.3.3     Unless otherwise expressly agreed to in a writing signed by both
parties, Clearing Broker shall not be responsible for providing any of the
following services: (i) accounting, bookkeeping or record keeping, cashiering or
other services with respect to commodity transactions or other transactions not
involving securities; (ii) preparation of Correspondent’s payroll records,
financial statements or any analysis thereof; (iii) preparation or issuance of
checks in payment of Correspondent’s expenses, other than expenses incurred by
Clearing Broker on behalf of Correspondent; (iv) payment of commissions,
salaries or other remittances to Correspondent’s salespersons or other employees
or agents; (v) preparation or filing of any of Correspondent’s reports to the
SEC or any state securities commission or any Exchange, provided, however, that
Clearing Broker will, at the request of Correspondent, furnish Correspondent
with any necessary information contained in records kept by Clearing Broker and
not otherwise available to Correspondent for use in making such reports;
(vi) delivery of prospectuses or other disclosure documents required pursuant to
Applicable Rules other than disclosures required to be made pursuant to NYSE
Rule 382, or any similar rule of any Exchange, or SEC Rule 10b-16, (vii) making
and maintaining reports and records required by the Currency and Foreign
Transactions Reporting Act of 1970, as amended, and the regulations thereunder,
or any other similar provisions within the Applicable Rules; (viii) verification
of address changes of Customers; and (ix) any other function, task or service
not specifically allocated to it in this Agreement.

2.3.4     Solely for purposes of the Securities Investor Protection Act of 1970
and the SEC’s financial responsibility rules, Customers are deemed customers of
Clearing Broker and not of Correspondent.

Section 3. Functions and Obligations of Correspondent

Correspondent shall perform the following functions and obligations with respect
to the Accounts:

3.1   Opening and Approving of Accounts. Correspondent shall open and approve an
Account for each Customer only upon obtaining, verifying and retaining current
and correct documentation containing the financial and personal information and
agreements for each Account (“Account Documents”) required by the Applicable
Rules. Correspondent shall introduce the Accounts for acceptance by Clearing
Broker by furnishing to Clearing Broker the basic information required to open
the account (including, without limitation, the name, address, tax
identification number, standing instructions, representative number and such
other information or agreements as Clearing Broker may deem necessary to perform
the Services) and such Account Documents as Clearing Broker may require.
Correspondent shall promptly furnish to Clearing Broker any changes or
corrections to the Account information of Account Documents necessary to keep
such information and Account Documents current and correct.

3.2   Execution of Trades, Confirmations and Periodic Statements. Correspondent
may forward Customer orders and instructions for Transactions to Clearing Broker
for execution pursuant to Section 2.1.2. If Correspondent executes Transactions
“away” from the Clearing Broker, or if the Correspondent provides specific
instructions to the Clearing Broker with respect to order routing, Correspondent
will comply with and be

5


--------------------------------------------------------------------------------




responsible for all Applicable Rules concerning best execution and disclosure to
Customers of order routing or payment for order flow. Correspondent shall
provide Clearing Broker with all necessary information to generate and mail
directly to Customers confirmations with respect to any Transactions.
Correspondent understands and agrees that all confirmations shall indicate that
the Account is carried, and Transactions are cleared and settled, by Clearing
Broker. It is understood that Clearing Broker shall accept, without any inquiry
or investigation, all directions from Correspondent, as agent of each Customer,
regarding Transactions in Accounts, and any other instructions from
Correspondent, as agent of each Customer, concerning Accounts or the property
therein, including the transfer of funds to third parties.

3.3   Disclosure to Customers. Correspondent shall provide to the Customers
notices, disclosure documents and prospectuses required pursuant to the
Applicable Rules.

3.4   Supervision of Accounts. Correspondent acknowledges that Clearing Broker’s
relationship with Correspondent and with Customers shall be strictly limited to
the provision of the Services hereunder and that Clearing Broker shall only
perform and be responsible for such Services. Correspondent shall have the
exclusive responsibility for ascertaining the investment objective of each
Customer, “knowing the Customer,” the suitability of Transactions effected for
Customers, and Clearing Broker shall have no such responsibility with respect
thereto. Correspondent shall have the exclusive responsibility for compliance
with Rule 405 of the NYSE and any similar rule of any other Exchange in which
Correspondent is a member or any similar rule of the NASD with respect to each
Account and every order, Transaction or instruction. Correspondent has
established and maintains, and shall have exclusive responsibility for adherence
to, compliance and supervisory procedures adequate to assure compliance by
Correspondent, its agents, servants and employees with the Applicable Rules and
this Agreement, which procedures for supervision include provisions with respect
to: (i) the opening, approving and monitoring of Accounts including the
suitability of Transactions; (ii) the reasonable basis for recommendations made
and investment advice and investment strategies provided to Customers; (iii) the
orders and execution of orders for Transactions in compliance with Customer
instructions; (iv) the frequency of trading in the Accounts, whether or not such
Transactions are instituted by Correspondent, its partners, officers, employees
or any registered investment adviser; (v) discretionary Accounts;
(vi) restricted Accounts as defined by the Applicable Rules; (vii) compliance
with restricted or control stock requirements of the Applicable Rules; and
(viii) securing and transmitting orders in a form and format as specified by
Clearing Broker.

3.5   Customer Payments. While each Customer is directly responsible to the
Clearing Broker with respect to payment for all securities purchased, and for
the delivery of all securities sold, for his or her Account, the Correspondent
shall be responsible for obtaining from each Customer such funds or securities
as are required to be deposited or maintained in Accounts. Correspondent shall
be responsible to the Clearing Broker for payment for securities purchased in
the Accounts until actual and complete payment therefor has been made.
Correspondent shall be responsible to Clearing Broker for delivery of securities
in the Accounts until acceptable deliveries of such securities have been
completed. If Correspondent maintains minimum net capital of less than $250,000,
it shall direct Customers to make all payments for Transactions directly to
Clearing Broker. If Correspondent maintains minimum net capital of less than
$50,000, Correspondent shall also direct Customers to deliver all securities
directly to Clearing Broker for Transactions within the Account and shall notify
Customers that Correspondent is prohibited from receiving funds (other than
checks made payable to third parties, including Clearing Broker) or securities.
Correspondent shall deposit in bank accounts established for the benefit of
Clearing Broker prior to the close of business on the day of receipt all funds
and checks received by Correspondent with respect to any Account as specified by
Clearing Broker to enable Clearing Broker promptly and properly to record such
remittances and receipts in the Account. Correspondent shall send all securities
received by it to Clearing Broker by overnight delivery service on the day of
receipt, or as specified by Clearing Broker. Correspondent is responsible for
the collection of the initial Margin required pursuant to the Applicable
Rules to support each Margin transaction for an Account, the amount of any
Margin maintenance requirement pursuant to the Applicable Rules and the timely
payment of all Account Debits, interest and other charges incurred in an
Account. Correspondent is also responsible to Clearing Broker for the collection
of funds or securities required to settle any Transactions. If requested by
Clearing Broker, Correspondent shall promptly transmit to Customers all requests
for initial and maintenance Margin and for funds or securities to settle
Transactions or pay Account Debits. Correspondent shall be liable for any loss,
liability, damage, cost or expense (including but not otherwise limited

6


--------------------------------------------------------------------------------




to fees and expenses of legal counsel) incurred or sustained by Correspondent or
Clearing Broker, or both, as a result of the failure of any Customer to timely
make payments or deposits of securities to satisfy Account Debits, settle
Transactions or to comply with any Margin calls or any term or provision of a
margin agreement with Clearing Broker, and/or consent to loan and hypothecation
of securities. In its sole discretion, at any time, Correspondent may effect a
“buy-in” or “sell-out” of a Transaction or liquidate an Account Debit and
collect from the Customer any deficiency resulting from the “buy-in” or
“sell-out” or liquidation.

3.6   Waiver of Procedures.

3.6.1     Subject to the Applicable Rules, Correspondent may request Clearing
Broker to alter or waive compliance with any one or more of Clearing Broker’s
practices or policies with respect to one or more Accounts or Transactions. Upon
making a request for waiver, Correspondent undertakes to reimburse, indemnify
and hold harmless Clearing Broker from any loss of any kind that may result from
such waiver and the accommodation of the request by Clearing Broker.

3.6.2     Correspondent may request that Clearing Broker extend, or continue to
extend, credit to an Account in excess of the credit that Clearing Broker would
otherwise be willing to extend. In connection with such an extension of credit,
Correspondent shall deposit to the Account established solely for this purpose
and maintained by Correspondent at Clearing Broker (the “Margin Collateral
Account”) such Acceptable Securities or Cash as Clearing Broker may request in
an amount determined by Clearing Broker from time to time in order to secure
such extension of credit. “Cash” means immediately available United States
dollars; and “Acceptable Securities” means: (1) any security which is issued or
fully guaranteed as to principal and interest by the United States of America;
and (2) such other securities acceptable to Clearing Broker in its sole
discretion.

3.6.3     In the event any such deposit into the Margin Collateral Account is
not timely made, Clearing Broker may in its sole discretion and regardless of
whether the Margin Collateral Account is then in compliance with applicable
margin requirements, pledge, re-pledge, hypothecate or re-hypothecate without
prior notice any or all securities which Clearing Broker may hold in an account
of the Correspondent at Clearing Broker (either individually or jointly with
others), separately or in common with other securities or any other property,
for the sum then due or for a greater or lesser sum and without retaining in its
possession and control for delivery a like amount of similar securities; sell
out any or all securities which Clearing Broker may hold for such Account or in
an Account of the Correspondent at Clearing Broker (either individually or
jointly with others), or buy in any or all securities required to make delivery;
or apply to an appropriate committee of any national securities exchange or
association for an extension of the time within which payment or delivery is
due. Any sale, purchase or cancellation authorization hereunder may be made, in
Clearing Broker’s sole discretion, on an exchange or other market where such
business is then usually transacted, or at public auction, or at a private sale
without advertising the same and without any notice, prior tender, demand or
call; and Clearing Broker may purchase the whole or part of such securities free
from any right of redemption and the Account and the Correspondent shall remain
liable for any deficiency. The election as to whether to enforce the foregoing
provisions against either the Account or the Correspondent, or the allocation
between such Accounts, is at Clearing Broker’s sole discretion, and any decision
to act or not to act will not limit or supersede Clearing Broker’s rights under
section 9 of this Agreement.

3.7   Validity and Authority of Information. Correspondent shall obtain and
maintain the necessary documents, information, systems and interfaces with
Clearing Broker’s systems in order to perform the functions and obligations
allocated to Correspondent pursuant to this Agreement. Correspondent represents
and warrants to Clearing Broker that: (i) all Accounts, orders, Transactions,
instructions, Margin and Account Debits established, entered, incurred or
maintained have been duly and validly authorized and are legally binding and
enforceable according to their terms against the Customer; (ii) all securities
delivered by a Customer or Correspondent to Clearing Broker are genuine, will be
in good delivery form, free of liens, claims and encumbrances and have not been
reported lost, missing or stolen; and (iii) all documents delivered to Clearing
Broker will be genuine and duly executed by the parties named therein.

7


--------------------------------------------------------------------------------




3.8   Customer Correspondence. All Customer correspondence shall be reviewed,
responded to and resolved by Correspondent; provided, however, that to the
extent any Customer correspondence contains any inquiry or complaint relating to
Services provided by Clearing Broker, Correspondent shall promptly provide
Clearing Broker with copies of the correspondence. Clearing Broker shall
cooperate with Correspondent by providing such information and copies of
documents and records as are reasonably necessary for Correspondent to respond
to such Customer.

3.9   Negotiable Instruments. In the event that the Services provided herein
shall allow Correspondent to issue to Customers negotiable instruments such as
drafts or checks, for which Clearing Broker is the drawer or maker,
Correspondent hereby represents that it currently has, and covenants that it
shall maintain and shall enforce, supervisory procedures satisfactory to
Clearing Broker with respect to the issuance of such instruments.

3.10 DVP/RVP and Prime Brokerage Transaction.

3.10.1   Correspondent agrees that all Customers who engage in delivery versus
payment (“DVP”) or receipt versus payment (“RVP”) transactions (and their
agents) will utilize the facilities of a securities repository for the
confirmation, acknowledgment, and book entry settlement of all depository
eligible transactions, subject to the exceptions of Rule 387 of the NYSE with
respect to all DVP/RVP transactions, except for the delivery of confirmations.

3.10.2   Correspondent shall not engage in any prime brokerage transactions
without the prior approval of Clearing Broker.

3.10.3   Correspondent agrees that all transactions where Correspondent acts as
an executing broker for Accounts that utilize a prime broker (“Prime Brokerage
Customers”), shall be conducted in accordance with the requirements of the SEC
No-Action Letter, dated January 25, 1994 (the “SEC No-Action Letter”).

3.10.4   Correspondent shall notify Clearing Broker with respect to each Prime
Brokerage Customer for which Correspondent intends to act as an executing broker
and Correspondent shall be solely responsible for conducting its own credit
review with respect to such Prime Brokerage Customer. Correspondent shall
promptly notify Clearing Broker, but in no event later than 3:00 p.m. Eastern
Standard Time of trade date, in a mutually acceptable fashion, of such trades in
sufficient detail for Clearing Broker to be able to report and transfer any
trade executed by Correspondent on behalf of a Prime Brokerage Customer to the
relevant prime broker. Correspondent understands and agrees that if the prime
broker shall disaffirm or DK any trade executed by Correspondent on behalf of a
Prime Brokerage Customer, Correspondent shall, if it has not already done so,
open a margin Account for such Prime Brokerage Customer and shall transfer or
deliver the trade to such margin Account for the risk and expense of
Correspondent to the same extent as for any Account introduced by Correspondent
pursuant to this Agreement. Correspondent understands and agrees that for
certain Prime Brokerage Customers, Dain Rauscher Incorporated (“Dain Rauscher”)
may act as both Clearing Broker and prime broker (the “Prime Broker”). Dain
Rauscher as Prime Broker will not disaffirm or DK a transaction for
Correspondent’s Prime Brokerage Customers but will notify Correspondent that a
problem exists and, as permitted under the SEC No-Action Letter, that it is
unable to settle the trade. Dain Rauscher as Clearing Broker will request that
Correspondent open a margin Account for such Prime Brokerage Customer and
transfer or deliver the trade to such margin account for the risk and expense of
Correspondent to the same extent as for any Account introduced by Correspondent
pursuant to this Agreement.

3.10.5   Correspondent agrees to indemnify and hold harmless Clearing Broker and
its controlling persons, officers, directors, agents, servants and employees
from and against costs, losses, claims, liabilities, fines, penalties, damages
and expenses (including reasonable attorney and accountant fees) arising out of
or resulting from Correspondent’s activities as an executing broker.

3.11 Underwriting; Syndicates. Correspondent shall provide to Clearing Broker a
written list of

8


--------------------------------------------------------------------------------




securities as to which Correspondent intends to act as underwriter, or as to
which Correspondent intends to enter into, or join, a syndicate (whether as part
of the underwriting or selling group) relating to the issuance or placement of
those securities. Clearing Broker shall have the right to limit or prohibit
Correspondent’s underwriting or syndicate activities with respect to any
security. Under no circumstances may Correspondent act as underwriter or join a
syndicate without the prior written approval of Clearing Broker. Clearing Broker
may impose certain conditions upon Correspondent’s serving as an underwriter, or
its participation in any syndicate.

3.12 Marketmaking. Upon the execution of this Agreement, Correspondent shall
provide to Clearing Broker a written list of all securities with respect to
which Correspondent is a marketmaker. Correspondent shall give prior written
notice of any proposed changes in its marketmaking activities. Correspondent
shall provide Clearing Broker on a timely basis with information sufficient to
ensure that any confirmations sent to Customers by Clearing Broker on
Correspondent’s behalf contain correct information regarding Correspondent’s
role in the transaction. Clearing Broker shall have the right to limit or
prohibit Correspondent’s marketmaking activities with respect to any security.

3.13 Secondary Correspondents. Correspondent covenants that it shall not,
without the prior written approval of Clearing Broker, enter into or execute any
agreement with another broker-dealer, including an affiliated broker-dealer
(each, a “Secondary Broker-Dealer”), which would have the effect of extending to
such Secondary Broker-Dealer any service or product provided by Clearing Broker
to Correspondent. Correspondent further understands, acknowledges and agrees
that (a) it bears sole responsibility for satisfying any additional or
supplementary regulatory requirements relating entering into a relationship with
the Secondary Broker-Dealer, including, without limitation, the obligation, if
any, to obtain the prior approval of the Correspondent’s designated examining
authority, the Secondary Broker-Dealer’s designated examining authority, or
both, and (b)  Clearing Broker may require that Correspondent accept additional
responsibilities or obligations as a condition of its consent to allow such
Secondary Broker-Dealer to receive such services and products through or with
Correspondent, including, without limitation, that Correspondent guaranty the
obligations of such Secondary Broker-Dealer, or that Correspondent increase the
amount of the deposit required under section 6.2 of this Agreement.

3.14 Use of “Dain Correspondent Services” Name. Each and every use by
Correspondent of any of the names “Dain Rauscher”, “Dain Rauscher Incorporated”,
or “Dain Correspondent Services”, or the name of any affiliated entity, or any
abbreviation or acronym relating to or made up from any of these names, or any
amended name based on or derived from any of these names, in any external
communication from Correspondent, including, without limitation, any marketing
materials, client communications, account documents, or usage in a proprietary
or non-proprietary web-site or other Internet usage, shall be submitted to
Clearing Broker prior to use for review and approval. Clearing Broker reserves
the right to withhold its consent to any such usage, or to restrict or place
conditions on such usage.

3.15 Amendments to Form BD. Correspondent shall provide Clearing Broker with at
least one written copy of each amendment, modification or change to
Correspondent’s Form BD at least (i) fifteen (15) days before its effective date
or (ii) five (5) days prior to its submission to the SEC, whichever occurs
earlier.

3.16 Anti-Money Laundering Compliance.

3.16.1   Correspondent hereby acknowledges and agrees that it is obligated to
and hereby represents and warrants that it now does and will continue to comply
with anti-money laundering laws and regulations, including any future
obligations that may be imposed on Correspondent by law or regulation, to know
its customers, their source and use of funds, and to monitor for and identify
suspicious activity. Correspondent acknowledges that these obligations include
but are not limited to:

(a)    Establishing and maintaining a compliance program, appropriately
customized for Correspondent’s business, that satisfies all applicable U.S.
anti-money laundering laws and regulations, including but not limited to:
(i) Customer Identification Program rules (“CIP”), and Correspondent will not do
business with a client that does not satisfy Correspondent’s CIP; (ii) providing
notice to clients

9


--------------------------------------------------------------------------------




upon Account opening regarding the use of personal information to verify
identity, as set forth in CIP; (iii) monitoring for suspicious activity by
Correspondent’s clients and promptly filing suspicious activity reports (“SARs”)
where appropriate; (iv) providing ongoing anti-money laundering training to
appropriate personnel; (v) implementing an independent audit program to evaluate
the effectiveness of Correspondent’s anti-money laundering compliance program;
and (vi) complying with all anti-money laundering recordkeeping requirements.

(b)    Providing Clearing Broker an annual certification by Correspondent’s CEO
or President (or other mutually agreed upon principal), in a form to be
reasonably determined by Clearing Broker, that it has complied with its AML
requirements and that it has performed its AML duties under the Agreement;

(c)    With respect to certain types of high-risk accounts described by AML
rules or interpretations from time to time, disclosing such accounts to Clearing
Broker, clearly identifying the nature of the account in account records, and
conducting enhanced due diligence on such accounts. Such accounts currently
include: (i) foreign banks and foreign financial service entities; (ii) accounts
held by senior political officials of foreign countries, their immediate
families and close associates; (iii) private banking accounts; (iv) unregistered
financial firms or entities which receive third party funds for the purpose of
investing.

(d)    Closing all accounts for prohibited foreign shell banks, and obtaining
certifications/recertifications regarding accounts for foreign banks, to include
appropriate representations concerning foreign shell banks and information
concerning the foreign bank’s ownership and U.S. agent for service of process;

(e)    Consulting and cooperating with Clearing Broker to satisfy anti-money
laundering requirements, including but not limited to: (i) notifying Clearing
Broker and any relevant regulatory authority of Correspondent’s designated AML
officer; (ii) consulting and cooperating with Clearing Broker when required to
file any SARs or other information as necessary with appropriate regulatory
agencies or law enforcement; (iii) providing to RBC Dain, where permissible:
copies of all Forms CTR, CMIR, and SAR-SF, and any other reports Correspondent
is required to file, concerning any introduced Account; copies of notices to
Financial Crimes Enforcement Network (“FINCEN”); and copies of certifications/
recertifications regarding accounts for foreign banks; (iv) providing prompt
notice to Clearing Broker of any circumstances requiring Correspondent to
terminate an introduced Account due to anti-money laundering reasons; and
(v) where Clearing Broker’s client screening process results in a match,
Correspondent must promptly provide written confirmation either that the client
was not a true match, or that appropriate government notification was given.

(f)     Submitting a notice to FINCEN concerning voluntary information sharing
and complying with all requirements concerning the confidentiality of shared
information.

3.16.2   Clearing Broker shall be solely responsible for:

(a)    Establishing and maintaining an appropriate compliance program that
satisfies all applicable U.S. anti-money laundering laws and regulations,
including but not limited to: (i) providing ongoing anti-money laundering
training to appropriate Clearing Broker personnel; (ii) implementing an
independent audit program to evaluate the effectiveness of Clearing Broker’s
anti-money laundering compliance program; and (iii) complying with all
anti-money laundering recordkeeping requirements.

(b)    Consulting and cooperating with Correspondent to satisfy anti-money
laundering requirements, including but not limited to: (i) notifying
Correspondent and any relevant regulatory authority of Clearing Broker’s
designated AML officer; (ii) consulting and cooperating with Correspondent, when
permissible and appropriate, to file any SARs or other information as necessary
with appropriate regulatory agencies or law enforcement; (iii) providing
Correspondent, where

10


--------------------------------------------------------------------------------




permissible, with information it needs in order to file required reports,
including Forms CTR, CMIR and SAR-SF, and, where appropriate, filing such
reports. Copies of any reports files by RBC Dain with respect to Correspondent
customers will be provided to Correspondent, where permissible; (iv) providing
prompt notice, where permissible, to Correspondent of any circumstances
requiring Clearing Broker to terminate an introduced Account due to anti-money
laundering reasons;

(c)    Screening, or providing resources to permit Correspondent to screen,
electronic customer account data stored by RBC Dain on behalf of Correspondent
against various databases through third-party service providers, or against
other sources, for purposes of detecting names of OFAC prohibited individuals,
entities and countries, and other adverse information about the customer; and

(d)    Conducting system screening to detect suspicious activity and notifying
Correspondent, where permissible, of any suspicious activity detected.

(e)    Submitting a notice to FINCEN concerning voluntary information sharing
and complying with all requirements concerning the confidentiality of shared
information.

3.16.3   Correspondent’s obligations set forth in this Section 3.16 shall apply
to its business and any secondary introducing firms for which it makes available
clearing services from Clearing Broker.

3.16.4   Should Correspondent fail to satisfy its material obligations set forth
in this Section 3.16, Clearing Broker shall have an immediate right to terminate
the Agreement for breach.

Section 4. Representations and Warranties

The parties make the following representations and warranties:

4.1   Organization. Each party is duly organized and in good standing under the
laws of the jurisdiction pursuant to which it was formed and is qualified to do
business in each state in which it does business and is required to qualify.

4.2   Power and Authority. Each party has the requisite power and authority to
enter into, execute and perform its obligations under this Agreement and, when
so executed and delivered, this Agreement shall constitute a legal, valid and
binding obligation enforceable in accordance with its terms.

4.3   Registration. Each party and its employees, when so required, are
registered as a broker, dealer or agent under the applicable state “blue sky”
laws and the Exchange Act and is a member in good standing of the NASD and any
Exchange of which it is a member.

4.4   Net Capital and Financial Reporting. Each party is in compliance with and
maintains in excess of the minimum net capital required by Rule 15c3-1 under the
Exchange Act and is in compliance with the capital and financial reporting
requirements of every Exchange and the NASD as well as all capital requirements
of every state in which it is registered as a broker or dealer.

4.5   Compliance and Litigation. Each party, its officers, directors, agents,
employees and servants are in material compliance with all Applicable Rules.

4.5.1     Correspondent further represents and warrants that, except as set
forth in a letter of even date herewith, there is no claim, action, proceeding,
investigation or inquiry pending or threatened before any court, tribunal,
administrative judge or hearings officer alleging a violation of an Applicable
Rule, or seeking suspension or cancellation of its broker or dealer registration
with any state or the SEC or its membership in any Exchange or the NASD.

11


--------------------------------------------------------------------------------


4.5.2     Correspondent further represents and warrants that, except as set
forth in a letter of even date herewith, there is no claim, action, proceeding
or arbitration pending or threatened in any court or tribunal seeking damages in
excess of $ 10,000.

4.6   Reliance. Each party in acting hereunder may rely upon the oral or written
instructions of the officers, agents, employees and servants of the other party.

4.6.1     Correspondent further represents that Clearing Broker may rely on any
written or oral instructions, communications or orders furnished by
Correspondent with respect to any Customer or Account.

Section 5. Information and Cooperation

5.1   Financial Information. Each party shall promptly furnish to the other
copies of the audited financial statements and such other financial statements
as are required to be furnished to Customers under the Applicable Rules.
Correspondent shall provide copies to Clearing Broker simultaneously with filing
any financial information, Form BD or other reports with any Exchange, the NASD,
or the SEC, including, but not otherwise limited to, monthly and/or quarterly,
whichever is applicable, financial and operational combined uniform single
reports (“FOCUS Reports”), and shall promptly provide Clearing Broker with such
other information and reports of operations and financial condition as Clearing
Broker may request.

5.2   Litigation and Claims. Promptly after Correspondent knows or has reason to
believe it is the subject of any claim, action, suit, proceeding, arbitration,
investigation or inquiry before any court, tribunal, administrative agency,
Exchange, NASD, or private arbitration panel alleging a violation of the
Applicable Rules or seeking suspension or cancellation of any registration or
license of Correspondent or damages in excess of $10,000, Correspondent shall
furnish Clearing Broker with a statement setting forth the material facts and
circumstances with respect to such claims, and any other information, including
without limitation, a copy of the summons and complaint, if any, which Clearing
Broker may request.

5.3   Cooperation. Each party shall cooperate with the other and provide the
other with all appropriate data in its possession pertinent to the proper
performance of any function, obligation or Services allocated pursuant to this
Agreement. Correspondent shall make available to Clearing Broker, its attorneys,
accountants and authorized agents such Account Documents, books and records or
other information as necessary to comply with the Applicable Rules or to defend
against any allegation of a violation of an Applicable Rule.

5.4   Advertising. Correspondent shall not advertise or make any public
statement with respect to this Agreement, the Services or the existence of any
relationship with Clearing Broker without the prior written consent of Clearing
Broker. Correspondent shall not make this Agreement or any document, schedule or
information incorporated by reference available to any third party except as
required by the Applicable Rules.

5.5   Confidentiality. Each party shall use its best efforts to prevent
unauthorized access to, or disclosure of, and shall keep confidential, any
information received pursuant to this Agreement which is private, confidential
or proprietary in nature to the other party and is not otherwise publicly
available, including, without limitation, any information relating to a party’s
existing or prospective retail or institutional businesses and clients,
including, without limitation, information relating to business strategies and
concepts, information relating to clients’ accounts, the names, address, age,
financial information, and all other information in the possession or under the
control of a party pertaining to client accounts, and all documentation and
other tangible or intangible discoveries, ideas, concepts, software, customer
lists of any type or nature, research reports, designs, drawings,
specifications, techniques, models, information, source code, object code,
diagrams, flow charts, procedures, and “know-how” owned by a party. This shall
not preclude disclosing information required for the performance of the Services
or obligations required by this Agreement, or as required under the Applicable
Rules (“Disclosure Requests”). Upon receiving notification of a Disclosure
Request, a party will notify the other party unless expressly prohibited under
Applicable Rules.

12


--------------------------------------------------------------------------------




Section 6. Payment and Deposit Accounts

6.1   Payment Account. Upon execution of this Agreement, Clearing Broker shall
establish an Account for Correspondent entitled the “Payment Account”. Clearing
Broker shall collect for Correspondent and hold in the Payment Account all
commissions, fees and other charges established by Correspondent from time to
time and paid by the Customers together with any other income of Correspondent.
Clearing Broker shall make payments to the Correspondent from the Payment
Account in accordance with Section 8.1 of this Agreement.

6.2   Deposit Account. Upon execution of this Agreement, Clearing Broker shall
establish an Account for, and in the name of, Correspondent entitled the
“Deposit Account”. Correspondent shall deliver to Clearing Broker for deposit to
the Deposit Account cash and securities which are (a) direct obligations of, or
guaranteed as to the timely payment of principal and interest by, the United
States, (b) acceptable to Clearing Broker, and (c) registered in the name
specified by Clearing Broker or in good deliverable form and which in the
aggregate have a fair market value, as determined solely in the discretion of
Clearing Broker, equal to the Minimum Balance set forth at the end of this
Agreement. Clearing Broker shall not be obligated to perform any of the Services
at any time that the aggregate fair market value of the Deposit Account is less
than the Minimum Balance. Correspondent shall be obligated to deposit additional
cash or securities acceptable to Clearing Broker to cause the fair market value
of the Deposit Account to be maintained in an amount equal to the Minimum
Balance. Clearing Broker, upon 10 days’ notice to the Correspondent, may require
the Minimum Balance to equal the aggregate of all claims for which indemnity may
be sought by Clearing Broker pursuant to Section 9.

6.3   Nature of Deposit Account. The Deposit Account is not part of the capital
of Clearing Broker, does not constitute a partnership or equity interest in
Clearing Broker, will not be subordinated to the claims of the creditors of
Clearing Broker, and shall not be deemed to be Margin for any Account, unless
specifically agreed to in writing by the parties. Clearing Broker may use the
funds and securities in the Deposit Account in the course of its business and
shall not be obligated to pay Correspondent any fee or interest received on or
derived from such use, except for interest payable on the securities therein and
interest on the cash balances at the rate set forth in the attached Fee
Schedule.

6.4   Clearing Broker Rights to Accounts. For any claim Clearing Broker may have
against Correspondent or any Customer or Account, Correspondent grants Clearing
Broker a continuing security interest and general lien upon the Deposit Account
and Payment Account, and acknowledges Clearing Broker shall have a right of
setoff against any Accounts to the extent of any Account Debit or claim. In
connection therewith, Correspondent further grants Clearing Broker a security
interest and right of setoff against all the moneys, securities and other
property belonging to Correspondent in the possession or control of
Correspondent or a financial intermediary for the account of Correspondent and
authorizes Clearing Broker to perfect such security interest by giving notice
thereof to such financial intermediary. In the event Clearing Broker has a claim
against Correspondent or against any Account or Customer which has not been
promptly paid, Clearing Broker shall have the right to satisfy the claim by
liquidating any securities or other property and withdrawing the amount, in any
order, from the following: (i) the relevant Account; (ii) the Payment Account;
(iii) the Deposit Account; and (iv) other securities, cash, and property held by
Clearing Broker for the Account, Customer or Correspondent. Clearing Broker
shall notify the Correspondent of any such liquidations and withdrawals.

6.5   Disposition upon Termination. Upon the termination or expiration of this
Agreement, Clearing Broker shall deliver to Correspondent the contents of the
Deposit Account and Payment Account on or before the 30th day of said
termination or expiration, less any withdrawals or deductions made pursuant to
this Agreement, and less any amount Clearing Broker deems appropriate until a
final resolution of any open items, claims or proceedings regarding any Account.

Section 7. Compliance with PAIB Provisions

7.1   Compliance with No-Action Letter. In order to comply with the SEC
No-Action Letter, dated November 3, 1998 (the “No-Action Letter”), relating to
the capital treatment of assets in the proprietary account of a Correspondent
(“PAIB”), and to permit Correspondent to use PAIB assets in its net capital
computations,

13


--------------------------------------------------------------------------------




Correspondent understands, acknowledges and agrees that it shall identify to
Clearing Broker in writing all accounts that are, or from time to time may be,
proprietary accounts of Correspondent. The parties shall continue to adhere to
the terms of the No-Action Letter, including the Interpretations set forth
therein, in all respects.

7.2   Computation. Clearing Broker shall perform a computation for PAIB assets
(the “PAIB Reserve Computation”) of Correspondent in accordance with the
customer reserve computation set forth in Rule 15c3-3 (the “customer reserve
formula”) with the following modifications:  (a) any credit (including a credit
applied to reduce a debit) that is included in the customer reserve formula may
not be included as a credit in the PAIB reserve computation; (b) note E(3) to
Rule 15c3-3a which reduces debit balances by 1% under the basic method and
subparagraph (a)(1)(ii)(A) of the net capital rule which reduces debit balances
by 3% under the alternative method shall not apply; and (c) neither Note E(1) to
Rule 15c3-3a nor NYSE Interpretation /04 to Item 10 of Rule 15c3-3a regarding
securities concentration charges shall be applicable to the PAIB reserve
computation. The PAIB reserve computation shall include all proprietary accounts
of Correspondent. All PAIB assets shall be kept separate and distinct from
customer assets under the customer reserve formula in Rule 15c3-3. The PAIB
reserve computation shall be prepared within the same time frames as those
prescribed by Rule 15c3-3 for the customer reserve formula.

7.3   Creation of Special Reserve Account. Clearing Broker shall establish and
maintain a separate “Special Reserve Account for the Exclusive Benefit of
Customers” with a bank in conformity with the standards of paragraph (f) of
Rule 15c3-3 (the “PAIB Reserve Account”). Cash and/or qualified securities as
defined in the customer reserve formula shall be maintained in the PAIB Reserve
Account in an amount equal to the PAIB reserve requirement.

7.4   Deposit Requirement. If the PAIB reserve computation results in a deposit
requirement, the requirement may be satisfied to the extent of any excess debit
in the customer reserve formula of the same date. However, a deposit requirement
resulting from the customer reserve formula shall not be satisfied with excess
debits from the PAIB reserve computation.

7.5   Failure to Satisfy Deposit Requirement. Upon discovery that any deposit
made to the PAIB Reserve Account did not satisfy its deposit requirement,
Clearing Broker shall by facsimile or telegram immediately notify its designated
examining authority and the SEC. Unless a corrective plan is found acceptable by
the SEC and the designated examining authority, Clearing Broker shall provide
Correspondent with written notification within five (5) business days of the
date of discovery that PAIB assets held by Clearing Broker shall not be deemed
allowable assets for net capital purposes. The notification shall also state
that if Correspondent wishes to continue to count its PAIB assets as allowable,
it has until the last business day of the month following the month in which the
notification was made to transfer all PAIB assets to another clearing broker.
However, if the deposit deficiency is remedied before the time at which
Correspondent must transfer its PAIB assets to another clearing broker, the
Correspondent may choose to keep its assets at Clearing Broker.

7.6   Treatment of Commissions. Commissions receivable and other receivables of
Correspondent from Clearing Broker (excluding clearing deposits) that are
otherwise allowable assets under the net capital rule may not be included in the
PAIB reserve computation, provided that the amounts have been clearly identified
as receivables on the books and records of Correspondent and as payables on the
books of Clearing Broker.

Section 8. Fees

8.1   Deduction of and Change in Fees. Clearing Broker shall charge
Correspondent, and Correspondent shall pay Clearing Broker, the fees set forth
in the attached Fee Schedule. Clearing Broker shall deduct the fees and all
other sums Correspondent owes to Clearing Broker from the Payment Account, the
Deposit Account or any other money or property of Correspondent held by or in
the possession and control of Clearing Broker. After the deduction of fees and
charges, Clearing Broker shall pay the balance in the Payment Account to the
Correspondent within five (5) days after the final settlement date of each
month. Clearing Broker may amend the Fee Schedule at any time to add new or
expanded Services at prices contained within a notice to Correspondent.
Effective no

14


--------------------------------------------------------------------------------




sooner than six (6) months from the date of this Agreement, Clearing Broker may
amend the Fee Schedule to increase the fees upon ninety (90) days’ notice to
Correspondent.

8.2   Additional Consideration. As additional consideration for performing the
Services, Clearing Broker shall be entitled to retain the benefit of utilizing
the funds and securities in the Accounts and of carrying Account Debits. Except
as otherwise agreed by the parties, no interest shall be paid or credit given
for any credit balances which may be left on deposit with Clearing Broker.
Interest income earned through charges on Account Debits in any Account shall be
proprietary to and fully retained by Clearing Broker. Clearing Broker shall bear
the costs of any Margin to effect stock borrows.

Section 9. Indemnification

9.1   Indemnity. Each party shall indemnify and hold harmless the other, and its
controlling persons, officers, directors, agents, servants and employees (the
“Indemnified Party”), from and against costs, losses, claims, liabilities,
fines, penalties, damages and expenses (including reasonable attorney and
accountant fees) (individually, a “Claim”, collectively, the “Claims”) arising
out of or resulting from any actual or alleged breach of this Agreement, the
enforcement of this Agreement, or any failure or omission to fully carry out any
duties or obligations under this Agreement by the indemnifying party or any
breach of any representation or warranty herein; provided, however, that
Clearing Broker shall be liable to indemnify the Correspondent only in the event
of its willful misconduct or gross negligence.

9.2   Notice of Claim. The Indemnified Party shall give prompt notice of a Claim
(the “Notice of Claim”) to the indemnifying party and, when known, the facts
forming the basis for the Claim, and the indemnifying party shall promptly pay
such Claim. If a Claim involves any claim or demand by a third party, the
indemnifying party shall be entitled (without prejudice to the right of any
Indemnified Party to participate at its own expense through counsel of its own
choosing) to defend or prosecute such a Claim at its expense and through counsel
of its own choosing, if it gives written notice to the Indemnified Party within
fifteen (15) days after the Notice of Claim is given. If the indemnifying party
has assumed the defense of a Claim, the Indemnified Party shall not settle or
compromise such Claim without the prior written consent of the indemnifying
party, which consent shall not be unreasonably withheld; provided, however, that
an Indemnified Party may settle or compromise any Claim without such consent if
the Indemnified Party does not seek indemnification therefore.

9.3   Payment of Expenses. The indemnifying party shall promptly pay the
expenses of an Indemnified Party on a continuing basis in defending against a
Claim. All such proper expenses not paid within thirty (30) days after an
invoice is rendered therefor shall bear interest at a rate equal to one hundred
twenty-five percent (125%) of the interest rate charged for Margin.

9.4   Claims not Covered. Clearing Broker shall not be responsible or liable for
any Claim or damages arising out of or caused, directly or indirectly, by a
failure to perform, or delay in performance of any obligations under this
Agreement caused by circumstances beyond Clearing Broker’s reasonable control,
including, without limitation: (i) acts of God; (ii) interruption, delay in,
loss (partial or complete) of computer hardware or software, public utility or
telecommunication service, (iii) act of civil or military authority;
(iv) sabotage, riot, natural emergency, epidemic, war, government action, civil
disturbance, explosion, earthquake, flood, fire or other catastrophe; (v) strike
or other labor disturbance; (vi) Exchange, NASD or government order, rule or
regulation; (vii) energy or natural resource difficulty or shortage; and
(viii) inability to obtain materials, equipment or transportation.

Section 10. Fixed Income Inventory Access

10.1 Bond System. At the request of Correspondent, Clearing Broker may make
available to Correspondent an interactive electronic trading system and data
network (the ”Bond System”) which provides trade and quotation information and
order execution capabilities relating to fixed income securities
(the ”Securities”). Clearing Broker reserves the right to limit or withhold, in
its absolute discretion, Correspondent’s access to the Bond System.

15


--------------------------------------------------------------------------------




10.2 Services. (a) Correspondent understands and agrees that:

(i)                It shall employ the Bond System only to receive market
information relating to the Securities and to purchase such Securities from
Clearing Broker’s inventory(ies);

(ii)             All transactions effected through the Bond System are
inter-dealer transactions;

(iii)          Neither Correspondent nor its employees or agents shall offer to
or effect transactions for its customers at prices higher than permitted by
applicable law;

(iv)         Clearing Broker shall have no oversight of, or rights,
responsibilities or obligations relating to, Correspondent’s duty to comply with
Applicable Rules, including, without limitation, Section 4 of the NASD Rules of
Fair Practice and the related NASD Markup Policy in selling to its customers
Securities purchased by Correspondent through the Bond System; and

(v)            Clearing Broker shall have the right to contract with a third
party, including another dealer, to provide services similar to those offered
through the Bond System.

(b)           Clearing Broker understands and agrees that:

(i)                Subject to the terms and conditions of this Agreement,
Clearing Broker will use its best efforts to provide accurate, current and fair
information under prevailing market circumstances;

(ii)             Clearing Broker will make the Bond System available to
Correspondent during the same hours its is available for other clients of
Clearing Broker, subject to market conditions.

(iii)          Correspondent shall have the right to utilize similar services,
including those provided by other brokers or third-party vendors, to obtain
access to other bond inventories.

10.3 Confidentiality. Correspondent and Clearing Broker understand, acknowledge
and agree that: (a) any information obtained through the Bond System shall be
confidential and proprietary information of Clearing Broker (“Clearing Broker
Confidential Information”); (b) Correspondent shall use at least the same
standard of care in the protection of Clearing Broker Confidential Information
as it uses to protect its own confidential or proprietary information;
(c) Correspondent shall use such Clearing Broker Confidential Information only
in connection with the purposes of this Agreement and shall make such Clearing
Broker Confidential Information available only to its employees, employees of
its subsidiaries and affiliates, subcontractors or agents having a “need to
know” with respect to such purpose (it is presumed that an employee of
Correspondent will have a “need to know” the facts concerning a particular bond
that may relate to a transaction that the employee may wish to effect, but that
an employee will not have a “need to know” anything else concerning Clearing
Broker’s bond inventory); (d) the obligations in this Section 10 shall not
restrict any disclosure by Correspondent required by any applicable law, or by
order of any court or government agency (provided that the disclosing party
shall give prompt notice to the non-disclosing party of such order); (e) in the
event of a breach or threatened breach of any of the provisions of this
Section 10.3, the non-breaching party may have no adequate remedy in damages
and, accordingly, shall be entitled to seek an injunction to prevent such breach
or threatened breach; and (f) each party shall notify the other party promptly
of any unauthorized possession, use or knowledge, or attempt thereof, of any
Clearing Broker Confidential Information by any person or entity which may
become known to it, and shall promptly furnish to the other party full details
of the unauthorized possession, use or knowledge, or attempt thereof, and use
reasonable efforts to assist the other party in investigating or preventing the
reoccurrence of any unauthorized possession, use or knowledge of Clearing Broker
Confidential Information.

16


--------------------------------------------------------------------------------




Section 11. Provision of Technology

11.1 Execution of Letter Agreements. From time to time, Clearing Broker will
make available to Correspondent, at Clearing Broker’s sole discretion, one or
more Technology Services, the License, uses, fees and scope of which will be
governed by the terms of (a) this Agreement and (b) one or more letter
agreements (each, a “Letter Agreement”) relating specifically to the individual
Technology Services purchased from Clearing Broker. Correspondent agrees that it
will negotiate in good faith the terms of the specific Technology Services that
it elects to purchase from Clearing Broker. Correspondent will inform Clearing
Broker of any objections to the terms of a Letter Agreement within fifteen (15)
days of receipt thereof, and the terms of such Letter Agreement shall be binding
upon Correspondent in the event that it fails to reject such Letter Agreement,
in whole or in part, within such time period. Clearing Broker reserves the right
to require that Correspondent provide a copy of the Letter Agreement
counter-signed by the chief executive officer or another principal of the
Correspondent prior to installing, or permitting Correspondent to use, any
Technology Services. In the event of a conflict between the terms of a Letter
Agreement and those of this Agreement, the terms of this Agreement shall govern.

11.2 Ownership of Technology Services. Clearing Broker (or the licensor to
Clearing Broker) shall at all times be and remain the sole and exclusive owner
of the Technology Services, including, without limitation, any proprietary
computer software, home page design(s), methodologies, techniques, software
libraries, and know-how used by Clearing Broker or incorporated into the
Technology Services, and further including all improvements, modifications, or
enhancements thereto. Except with respect to intellectual property rights in
trademarks and copyrights belonging to Correspondent or the licensor of
Technology Services to Clearing Broker, Clearing Broker retains all rights,
title and interest in and to the Technology Services, including without
limitation, all applicable copyrights (including without limitation, the
exclusive right to reproduce, distribute copies of, display and perform the
copyrighted work and to prepare derivative works), copyright registrations and
applications, trademark rights (including without limitation, registrations and
applications), patent rights, trademarks, mask-work rights, trade secrets, moral
rights, authors’ rights, and all renewal and extensions thereof, regardless of
whether any of such rights arise under the laws of the United States or any
other state, country or jurisdiction. Any and all changes or modifications to
any Technology Services by Correspondent shall be undertaken only with the prior
written consent of Clearing Broker, and Clearing Broker shall own all right,
title and interest to and in all such changes, modifications or enhancements,
which shall be deemed to have been and will be treated as a work made for hire
at the direction of Clearing Broker within the meaning of the Copyright Act of
1976, as amended.

11.3 Licenses. Correspondent understands and agrees that the Technology Services
may be subject to a license from Clearing Broker, or a sub-license from Clearing
Broker if Clearing Broker has licensed the Technology Services from an
unaffiliated vendor (collectively, a “License”), which will be governed by the
terms of one or more Letter Agreements. Correspondent further understands and
agrees that (a) each such License shall govern its use of the Technology
Services relating thereto; (b) Clearing Broker reserves the right in its sole
discretion to revoke such License for cause; (c) such vendor(s) may impose
conditions or restrictions on the use of such Technology Services by
Correspondent, and such conditions or restrictions may substantially limit the
scope of, or result in the termination of, Correspondent’s ability to use the
Technology Services; and (d) it shall assume and be solely responsible for
complying with the obligations and responsibilities imposed by such vendor as a
condition of the use of the License.

(a)    Limitation on License. Correspondent may use the Technology Services only
in its own retail securities brokerage operations. Other than as specifically
authorized by this Agreement, Correspondent may not re-license, sub-license,
sell, lease, or in any other manner convey any rights in, grant permission to
use, provide access to, or make available to others the Technology Services
without Clearing Broker’s express written consent. Correspondent may not use the
Technology Services to operate or support the operations of a service bureau.
Correspondent may not publish, disclose, display, provide access to or otherwise
make available any part of the Technology Services, or any screens, formats,
reports or printouts used, provided, produced or supplied from or in connection
therewith, to any person, entity, or third-party, other than an employee,
independent contractor, or affiliate of Correspondent without the prior written
consent of, and on terms acceptable to, Clearing Broker. Correspondent further
agrees that the License granted by Clearing Broker, and the use of such related

17


--------------------------------------------------------------------------------




Technology Services, shall be subject to payment of the fees determined by
Clearing Broker and governed by the terms and conditions of this Agreement.

(b)    Modifications to or Rescission of License(s). Correspondent understands
and acknowledges that: (a) Clearing Broker has licensed one or more of the
components of the Technology Services from one or more vendors; (b) such vendors
have entered into one or more master license agreements with Clearing Broker
pursuant to which Clearing Broker is permitted to license such technology to
firms with which Clearing Broker has a correspondent clearing relationship, such
as Correspondent; and (c) one or more such vendors may, without notice to
Clearing Broker or to Correspondent, unilaterally change, modify or rescind the
terms of such master lease agreements with Clearing Broker, with the result that
Clearing Broker is no longer permitted to license to Correspondent the
Technology Services. Correspondent further understands and agrees to accept the
risk of such changes, modifications and adjustments.

(c)    Site of Technology Services.  Correspondent may use the Technology
Services only at its main business office or processing facility at the address
identified on the signature page of this Agreement.

(d)    No Modifications; No Use of Non-Standard Software. Correspondent
understands, acknowledges and agrees that it shall make no modification to the
Technology Services, or any component thereof, unless such modification is
performed by Clearing Broker. Correspondent further agrees that it will not use,
or permit any of its employees to use, software provided by a person other than
Clearing Broker with the Technology Services.

11.4 Term of License; Termination. A License will be effective on the date on
which the applicable Letter Agreement is executed, unless otherwise noted, and,
unless sooner terminated, is granted in perpetuity; provided, however, that
Clearing Broker reserves the right to terminate any such License for cause, or
if this Agreement is terminated for any reason.

11.5 Transferability of License. Correspondent may not transfer any License
granted by Clearing Broker (or any licensor to Clearing Broker) without the
prior written consent of Clearing Broker (or the relevant licensor, as
applicable).

11.6 Enhancements. Notwithstanding any other provision of this Agreement to the
contrary, Clearing Broker has no obligation to provide Correspondent with
enhancements, upgrades or new releases to any or all components of the
Technology Services that Correspondent purchases from Clearing Broker. Any such
enhancements, upgrades or new releases (a) made available to Correspondent shall
be at prices determined, in its sole discretion, by Clearing Broker, and
(b) shall remain the exclusive proprietary property of Clearing Broker or the
vendor supplying such technology.

11.7 Use of Internet Domain Name. Correspondent understands, acknowledges and
agrees that, as a condition precedent to (a) the installation of the Technology
Services and (b) the successful use of the Technology Services, the
Correspondent may be required to identify and register a unique Internet domain
name for its use. Correspondent further agrees that it shall bear all costs and
expenses, including, without limitation, the payment of any relevant fees and
charges, associated with registering such domain name.

11.8 Equipment and Hardware; Other Services. Correspondent understands and
agrees that:

(a)    It is solely responsible for obtaining, installing at its premises, and
maintaining all equipment and hardware, including telecommunications equipment,
necessary for using any Technology Services which it acquires or licenses from
Clearing Broker;

(b)    As part of the Technology Services to be provided under the terms of this
Agreement and/or any Letter Agreement, an unaffiliated vendor may require that
Correspondent execute one or more

18


--------------------------------------------------------------------------------




separate agreements with such vendor, and that Clearing Broker may or may not be
a party to such agreement(s).

11.9 Acess and Access Security. Correspondent shall determine whether and which
of its customers, employees or agents shall have access to the Technology
Services. Correspondent shall be solely responsible for the assignment,
distribution, and maintenance of all passwords, codes, and other security
measures designed to ensure that access to such Technology Services is granted
only to those individuals who are authorized by Correspondent. Nothing in this
paragraph shall affect or diminish Clearing Broker’s right, in its sole
discretion, to refuse to provide any or all Technology Services to
Correspondent, its agents, employees, or any customer(s) of Correspondent.

11.10 No Unauthorized Use of Technology Services. Correspondent will not copy,
modify, distribute or transfer (by any means), display, sublicense, rent,
reverse engineer, decompile or disassemble any software or other technology that
is included in the Technology Services.

11.11 Installation and Training. Subject to the terms of a Letter Agreement,
Clearing Broker shall provide Correspondent with basic installation assistance
and training regarding the Technology Services acquired by Correspondent.
Correspondent is responsible for providing physical space and facilities
sufficient, in the reasonable judgment of Clearing Broker, for Clearing Broker
to install, and for Correspondent to operate, the Technology Services.
Correspondent further agrees that it shall pay the costs and travel expenses, if
any, incurred by Clearing Broker’s personnel in connection with such
installation assistance and training provided by Clearing Broker’s personnel.

11.12 Duty of Cooperation. Correspondent is also obligated to cooperate in good
faith in the conversion process and to provide such resources and access to
Correspondent’s present systems, data and operations as Clearing Broker may
require to perform its duties hereunder.

11.13 Technical Services for Problems and User Help. As part of the Technology
Services, Clearing Broker may, in its discretion, make available to
Correspondent assistance through one or more Help Desk(s) operated by Clearing
Broker  or the vendor from which Clearing Broker has licensed the technology;
provided, however, that Clearing Broker reserves the right to terminate such
Help Desk at its discretion, without notice to Correspondent.

11.14 Charges and Payments.

(a)    Correspondent agrees that it shall pay all License fees payable from its
purchase of the Technology Services within thirty (30) days of the date of the
applicable invoice from Clearing Broker. Correspondent hereby authorizes
Clearing Broker to deduct from its Clearing Deposit, or any other source of
funds on deposit with, or in the possession of, Clearing Broker, such funds as
necessary to satisfy its obligations under such invoice.

(b)    All charges payable under this Agreement and/or any Letter Agreement
shall be exclusive of any federal, state or local sales, use, excise, ad
valorem, personal property or other taxes (other than taxes based upon the net
income of Clearing Broker) levied, or any fines, forfeitures or penalties
assessed in connection therewith, as a result of this Agreement or the
installation or use of any Technology Services hereunder. Any such taxes that
may be applicable will be paid by Correspondent.

11.15 Proprietary Information; Indemnification.

(a)    Correspondent understands, acknowledges and agrees that (i) the
Technology Services licensed from Clearing Broker, including, without limitation
and as applicable, any enhancements thereto, and all screens and formats used in
connection therewith, are the exclusive proprietary property of Clearing Broker,
and (ii) the Technology Services licensed to Clearing Broker and sub-licensed to
Correspondent, including, without limitation and as applicable, any enhancements
thereto, and all screens

19


--------------------------------------------------------------------------------




and formats used in connection therewith, are the exclusive proprietary property
of the vendor from whom such Technology Services are licensed.

(b)    Correspondent further agrees that it shall not publish, disclose,
display, provide access to or otherwise make available any Technology Services
(including, without limitation, the content, source-code, object-code
embodiments, plans, specifications, and designs of any of the Technology
Services), or products thereof, or any screens, formats, reports or printouts
used, provided, produced or supplied from or in connection therewith, or any
recommendations, strategies, requirements, discoveries, designs, inventions,
computer software, processes, improvements, developments, methods, formulae,
factors and parameters and values of such factors and parameters used in
formulae, techniques, engineering, know-how, trade secrets, systems,
documentation, drawings, renderings, plans, artwork, descriptions,
specifications, historical or technical or research data, custom-designed
computer codes, proprietary computer codes, and proprietary information of third
parties (regardless of whether any such item is susceptible to patent,
copyright, or any other form of protection), to any person or entity other than
an employee of Correspondent, without the prior written consent of, and on terms
acceptable to, Clearing Broker, which consent shall not be unreasonably
withheld. Notwithstanding any term or provision in this Agreement to the
contrary, Clearing Broker may use and disclose compiled statistical information
for planning and other purposes, provided that the identity of Correspondent and
Correspondent’s customers is not discernible. In addition, Clearing Broker may
disclose information with respect to Correspondent to third parties in
connection with Clearing Broker’s development of the Technology Services,
including Correspondent’s home page.

(c)    Correspondent understands that the unauthorized publication or disclosure
of any of the Technology Services, or any underlying software or other
technology, or the unauthorized use of the Technology Services, would cause
irreparable harm to Clearing Broker for which there is no adequate remedy at
law. Correspondent therefore agrees that in the event of unauthorized disclosure
or use, Clearing Broker may, at its discretion and at Correspondent’s expense,
terminate this Agreement, obtain immediate injunctive relief in a court of
competent jurisdiction, or take such other steps as it deems necessary to
protect its rights. If Clearing Broker, in its reasonable, good faith judgment,
determines that there is a material risk of such unauthorized disclosure or use,
it may demand immediate assurances, satisfactory to Clearing Broker, that there
will be no such unauthorized disclosure or use. In the absence of such
assurance, Clearing Broker may immediately terminate this Agreement and take
such other steps as it deems necessary. The rights of Clearing Broker hereunder
are in addition to any other remedies provided at law or in equity.

(d)    In the event of any claim by a third party against Clearing Broker
arising from or relating to, directly or indirectly, (i) Correspondent’s use of
the Technology Services; (ii) damages incurred as a result of an act or omission
with respect to security procedures applicable to the Technology Services then
in effect by Clearing Broker, by Correspondent, by a customer of Correspondent,
or by any other individual or entity accessing any account or information of a
customer of Correspondent; or (iii) any alleged or actual violation by
Correspondent or employee(s) of Correspondent of any person’s patent, trademark,
copyright, or other intellectual property rights, Correspondent assumes full
responsibility for and shall defend such claim, action or proceeding and hold
harmless Clearing Broker, its officers, agents, employees, assigns, and
successors in interest, or any of them, from and against any and all liability,
including, without limitation, any tax liability, and pay all damages, costs,
losses, claims, demands, attorney’s fees and expenses, or any of them, arising
out of such action or proceeding and irrespective of whether such claim is
successful. The obligations of Correspondent hereunder shall survive termination
of this Agreement.

11.16 DISCLAIMER OF WARRANTIES. CORRESPONDENT EXPRESSLY AGREES THAT
CORRESPONDENT’S USE OF ANY OR ALL COMPONENTS OF THE TECHNOLOGY SERVICES OFFERED
TO IT BY CLEARING BROKER IS AT CORRESPONDENT’S SOLE RISK. NEITHER CLEARING
BROKER NOR ANY OF ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, CONTRACTORS,
AFFILIATES, INFORMATION PROVIDERS, LICENSORS, OR OTHER

20


--------------------------------------------------------------------------------




SUPPLIERS PROVIDING DATA, INFORMATION, SERVICES OR SOFTWARE, INCLUDING, BUT NOT
LIMITED TO, THE NEW YORK STOCK EXCHANGE, INC., WARRANTS THAT SUCH SERVICE,
TECHNOLOGY OR DATA WILL BE UNINTERRUPTED OR ERROR FREE; NOR DO ANY OF THEM MAKE
ANY WARRANTY AS TO THE RESULTS THAT MAY BE OBTAINED FROM THE USE OF SUCH
SERVICE, TECHNOLOGY OR DATA, OR AS TO THE TIMELINESS, SEQUENCE, ACCURACY,
COMPLETENESS, RELIABILITY OR CONTENT OF ANY DATA, INFORMATION, SERVICES, OR
TRANSACTIONS PROVIDED THROUGH THE TECHNOLOGY SERVICES. THE TECHNOLOGY SERVICES
ARE PROVIDED ON AN “AS IS,” “AS AVAILABLE” BASIS, WITHOUT WARRANTIES OF ANY
KIND, EITHER EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, THOSE OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, OTHER THAN THOSE
WARRANTIES WHICH ARE IMPLIED BY AND INCAPABLE OF EXCLUSION, RESTRICTION OR
MODIFICATION UNDER THE LAWS APPLICABLE TO THIS AGREEMENT.

11.17 No Professional Users. Correspondent acknowledges that certain information
available via one or more Technology Services cannot be viewed by an individual
who is a member of any exchange or the NASD, or of any corporation of which an
exchange owns a majority of the capital stock, or of a member firm or member
corporation of any exchange or the NASD, or of any corporation, firm or
individual engaged in the business of dealing either as a broker or a principal
in securities, bills of exchange, acceptances or other forms of commercial paper
(collectively, a “Professional User”). Correspondent acknowledges that
Correspondent is solely responsible for ensuring that no such individual views
that information except in his or her capacity as a public customer.
Correspondent represents and warrants that Correspondent will not use or permit
any other Professional User to access those features of the Technology Services
from which they are prohibited from viewing except in their capacity as public
customers.

11.18 Termination of Technology Services. Clearing Broker may restrict, block,
or terminate access to the use of the Technology Services, or any component or
feature thereof, without prior notice in the event such services are
discontinued due to circumstances beyond Clearing Broker’s control or to avoid
systems or mechanical failure or due to regulatory or legal mandate.

Section 12. Effectiveness and Termination.

12.1 Effectiveness. Subject to the approval of the NYSE and any other
self-regulatory organization or entity as required under the Applicable Rules,
this Agreement shall be effective as of the date first written below, and shall
have an initial term of sixty (60) months (the “Initial Term”) from the
effective date hereof unless and until terminated as hereinafter provided in
this Section 12. This Agreement will automatically renew for successive periods
(each, a “Renewal Term”) equal to the Initial Term unless it is terminated in
accordance with the provisions of this Section 12.

12.2 Termination by Notice. Subject to the terms and conditions of this
Agreement, this Agreement may be terminated without cause by either party upon
ninety (90) days’ written notice to the other party. In the event Correspondent
terminates this Agreement, Correspondent shall pay the expenses of Clearing
Broker in connection with transferring, converting or closing the Accounts.
Correspondent may terminate this Agreement upon notice given sixty (60) days’
prior to any date established by Clearing Broker for the effective date of an
increase in fees in accordance with Section 8.1.

12.3 Termination upon Default. In the event either party defaults in the
performance of their respective obligations under this Agreement, the
non-defaulting party may terminate this Agreement by delivering written notice
to the defaulting party specifying the nature of such default and notifying the
defaulting party that the default must be cured within the following thirty (30)
days. If the defaulting party fails to cure the default within the prescribed
30-day period, the Agreement shall be deemed terminated forthwith without
further notice.

21


--------------------------------------------------------------------------------


12.4 Immediate Termination. This Agreement shall be deemed terminated
immediately in the event the Correspondent or Clearing Broker shall: (i) become
or be declared insolvent; (ii) voluntarily file or be the subject of, a petition
commencing a case under any chapter of Title 11 of the United States Code;
(iii) make a general assignment for the benefit of its creditors; (iv) admit in
writing its inability to pay its debts as they mature; (v) sell or enter into
negotiations to sell all or substantially all of its assets; (vi) file an
application or consent to the appointment of, or there is appointed, any
receiver, or a permanent or interim trustee of that party or any of its
subsidiaries, as the case may be, or all or any portion of its property,
including, without limitation, the appointment or authorization of a trustee,
receiver or agent under applicable law or under a contract to take charge of its
property for the purpose of enforcing a lien against such property or for the
purpose of general administration of such property for the benefit of its
creditors; (vii) file a petition seeking a reorganization of its financial
affairs or to take advantage of any bankruptcy, reorganization, insolvency,
readjustment of debt, dissolution or liquidation law or statute or file an
answer admitting the material allegations of a petition filed against it in any
proceeding under any such law or statute; (viii) take any corporate action for
the purpose of effecting any of the foregoing; or (ix) determine that any
statement, representation, warranty or covenant made herein or any document
provided in connection with this Agreement shall be, or was at the time made,
false or misleading in any material respect.

12.5 Termination by Clearing Broker. Clearing Broker may terminate this
Agreement at any time upon notice to Correspondent in the event Clearing Broker
determines, in its sole discretion, that: (i) there has been a material adverse
change in the financial condition or results of operations of Correspondent;
(ii) there has been a material adverse change in the creditworthiness of
Correspondent; or (iii) it has or may have Claims arising out of a breach of the
obligations of the Correspondent under this Agreement, including those under
Sections 3 and 8 hereof, in excess of ninety percent (90%) of the aggregate
balances in the Payment Account and Deposit Account. Should Clearing Broker
elect not to terminate this Agreement notwithstanding a default by Correspondent
of any provision herein, Clearing Broker may choose to limit the availability of
the Services so as to enable Clearing Broker to limit its exposure to any risks
posed to Clearing Broker by the Accounts. Such limitations on Services may
include, but are not limited to: 1) the refusal by Clearing Broker to accept
additional orders for any Accounts or restricting orders to liquidating orders
only; 2) the refusal to take or make delivery on one or more Transactions or to
finance such Transactions; 3) the termination of Clearing Broker’s relationship
with any Accounts; or 4) the imposition by Clearing Broker of higher Margin
requirements in any or all Accounts. Any determination by Clearing Broker not to
terminate this Agreement pursuant to this Section 12.5 shall not act as a waiver
of Clearing Broker’s rights hereunder.

12.6 Effect of Termination. Any termination of this Agreement shall not release
Clearing Broker or Correspondent from any liability or responsibility to the
other with respect to Transactions effected prior to the effective date of the
termination, whether or not claims relating to such transactions shall have been
made before or after the termination.

12.7 Termination Fee. If, for any reason, Correspondent terminates this
Agreement, or if Clearing Broker terminates this Agreement for Correspondent’s
breach hereof, Correspondent shall pay to Clearing Broker: (a) the termination
fee (the “Termination Fee”) as liquidated damages, and not as a penalty,
specified on the attached Fee Schedule; and (b) the expenses of Clearing Broker
in connection with transferring, converting or closing the Accounts.
Notwithstanding the foregoing right to claim liquidated damages in the form of
Termination Fees and expenses in the event of termination, the Clearing Broker
subordinates such claims to the Securities Investors Protection Corporation
(“SIPC”) in the event of a regulatory referred liquidation proceeding.

Section 13. Arbitration

Any dispute or controversy between Correspondent and Clearing Broker relating to
or arising out of this Agreement shall be settled by arbitration before and
under the rules of the NASD. In the event that the NASD shall decline or refuse
jurisdiction of such dispute or controversy, the arbitration shall be conducted
before and under the rules of the American Arbitration Association. Any
arbitration hearing shall be held in Minneapolis, Minnesota. Any arbitration
award may be entered in any court of competent jurisdiction.

22


--------------------------------------------------------------------------------




Section 14. General Provisions

14.1 Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws applicable to contracts made and to be performed within
the State of Minnesota.

14.2 Invalid Provisions. To the extent any provision of this Agreement is
inconsistent with or in violation of an Applicable Rule, that provision shall be
deemed deleted as part of this Agreement and shall not otherwise affect any
other provision of this Agreement. The parties shall use their best efforts to
agree upon a valid and enforceable provision which shall be a reasonable
substitute for such deleted provision in light of the tenor of this Agreement.
Any provision of this Agreement that is invalid or unenforceable in any
jurisdiction shall, with respect to such jurisdiction, be ineffective to the
extent of such invalidity or unenforceability without affecting the remaining
provisions of this Agreement or affecting the validity or enforceability of that
provision in any other jurisdiction.

14.3 Notices. Notices shall be in writing delivered to the party at the address
set forth herein or such other address as each shall designate to the other and
shall be deemed given when mailed by first class mail or courier, or by
facsimile transmission.

14.4 Assignment. This Agreement shall be binding upon all successors, assigns or
transferees of Clearing Broker or Correspondent, irrespective of any change with
regard to the name or the personnel of Clearing Broker or Correspondent. Any
assignment of this Agreement shall be subject to the requisite review, approval
and consent of any regulatory or self-regulatory agency or body whose review,
approval and consent must be obtained prior to the effectiveness and validity of
such assignment. No assignment of this Agreement by Correspondent shall be valid
unless Clearing Broker consents to such an assignment in writing. Any assignment
by Clearing Broker to any subsidiary that it may create or to a company
affiliated with or controlled directly or indirectly by it will be deemed valid
and enforceable without consent from Correspondent.

14.5 Amendments. This Agreement represents the entire Agreement between the
parties with respect to the subject matter contained herein. This Agreement may
not be changed orally but only by an agreement in writing and signed by the
party against whom enforcement of any waiver, change, modification or discharge
is sought. This Agreement represents the entire agreement among the parties, and
supersedes all prior agreements and understandings with respect to the subject
matter contained herein. The waiver or failure to act by a party with respect to
a breach by the other party of any provision of this Agreement shall not
constitute a waiver of any subsequent breaches of that or any other provisions
of this Agreement and shall not constitute an amendment of this Agreement.

14.6 Headings. The headings contained in this Agreement are for convenience only
and shall not be deemed to be a part of the Agreement, or affect the meaning or
interpretation of any provision of this Agreement.

14.7 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same Agreement.

14.8 Beneficiaries. The imposition or allocation of any burden or duty on or to
one or the other party by this Agreement does not and is not intended to impose
or create any burden, right or duty in favor of or for the benefit of any person
or entity not a party to this Agreement.

14.9 Non-Solicitation of Employees. During the term of this Agreement and for a
period of three (3) years after its termination, Correspondent agrees to refrain
from directly or indirectly soliciting, or causing to be solicited, any employee
of Clearing Broker, or any affiliated entity or entities, for the purpose of
inducing such person to become employed by or associated with Correspondent or
any affiliated entity in any capacity. Any breach of this section shall be
deemed a default by Correspondent entitling Clearing Broker to terminate this
Agreement pursuant to Section 12.3 above. In such event Correspondent shall pay
the reasonable out-of-pocket expenses of Clearing Broker in connection with
converting and/or closing the Accounts. During the term of this Agreement
Clearing Broker and affiliated entities agree to refrain from directly or
indirectly soliciting any

23


--------------------------------------------------------------------------------





EMPLOYEE OF CORRESPONDENT TO BECOME EMPLOYED BY OR ASSOCIATED WITH SUCH FIRM IN
ANY CAPACITY. ANY BREACH OF THIS SECTION SHALL BE DEEMED A DEFAULT BY CLEARING
BROKER ENTITLING CORRESPONDENT TO TERMINATE THIS AGREEMENT PURSUANT TO
SECTION 12.3 ABOVE. IN SUCH EVENT CLEARING BROKER SHALL PAY THE REASONABLE OUT
OF POCKET EXPENSES OF CORRESPONDENT IN CONNECTION WITH CONVERTING AND/OR CLOSING
THE ACCOUNTS.

14.10 Insurance. Correspondent agrees to maintain, and to provide Clearing
Broker with written evidence (in the form of an insurance certificate) thereof,
of a Financial Institution Bond for Broker-Dealers, Standard Form No. 14, or its
equivalent, (a) in the amount of at least $___________ covering any and all
losses directly from any dishonest or fraudulent acts and/or omissions of
Correspondent’s employees and agents, and (b) issued by an insurance company
with an A.M. Best rating of no less than A-.

24


--------------------------------------------------------------------------------




BOTH PARTIES HERETO REPRESENT THAT THEY HAVE READ THIS AGREEMENT, UNDERSTAND IT,
AGREE TO BE BOUND BY ALL TERMS AND CONDITIONS STATED HEREIN, AND ACKNOWLEDGE
RECEIPT OF A SIGNED, TRUE, AND EXACT COPY OF THIS AGREEMENT.

IN WITNESS WHEREOF, Clearing Broker and Correspondent have executed this
Agreement as of the date set forth below.

RBC DAIN CORRESPONDENT SERVICES,
A DIVISION OF RBC DAIN RAUSCHER INC.

 

 

 

 

 

 

 

By:

/s/ CRAIG A. GORDON

 

 

 

 

 

Craig A. Gordon, President

 

 

 

 

 

60 South Sixth Street
Minneapolis, MN 55402

 

 

 

 

 

PAULSON INVESTMENT COMPANY

 

 

 

 

By:

/s/ TRENT DAVIS

 

 

 

 

Its:

President and Chief Executive Officer

 

 

 

 

 

811 S.W. Naito Pkwy, Suite 200
Portland, OR 97204

 

 

 

 

 

 

 

 

A (check one)

 

 

x

Corporation

 

 

o

Limited Partnership / General Partnership

 

 

o

Limited Liability Company

 

 

 

 

 

 

State of Organization:

Oregon

 

 

 

 

 

 

 

Minimum Balance:

No Clearing Deposit Required

 

 

 

 

 

   Clearing Broker will pay Correspondent interest    monthly at current money
fund rates on this
   balance.

 

 

 

 

 

 

 

Dated:

June 15, 2006

 

 

25


--------------------------------------------------------------------------------




Supplement to Fully Disclosed Clearing Agreement
(BondDesk)

This Supplement to the Fully Disclosed Clearing Agreement (the “Agreement”) is
made as of June 15, 2006 by and between RBC Dain Correspondent Services, a
division of RBC Dain Rauscher Inc. (“RBC DCS”) and Paulson Investment Company
Inc.(“Correspondent”)

WHEREAS, RBC DCS has licensed and implemented an internet-based bond or fixed
income securities electronic trading platform (the “Platform”) using BondDesk’s
proprietary Internet-based BondExchange™ Software and data link system
architecture and related system support mechanisms; and

WHEREAS, RBC DCS desires to make such Platform available to Correspondent,
subject to the terms and conditions set forth herein, and Correspondent desires
to obtain access to the Platform;

THEREFORE, the parties hereto enter into this Supplement and agree to the terms
and conditions set forth herein.

Section 1.0             Nature of Services. Correspondent acknowledges that the
terms of this Supplement shall be in addition to those set forth in the
Agreement, and the execution of this Supplement does not restrict, limit, or
constitute a waiver of, each party’s rights and obligations set forth in the
Agreement. In the case of a conflict between this Supplement and the Agreement,
the terms of the Agreement shall prevail.

Section 2.0             Term and Termination. This Supplement shall become
effective as of the date hereof and shall continue in effect until otherwise
terminated. This Supplement may be terminated: (i) by either party upon thirty
(30) days written notice; or (ii) immediately by RBC DCS upon a material breach
of this Supplement or the Agreement by Correspondent. In addition, this
Supplement shall automatically terminate upon: (i) termination or expiration of
the Agreement; or (ii) termination or expiration of RBC DCS’s agreement with
BondDesk.

Section 3.0             Platform Functionalities and Related Obligations. RBC
DCS has negotiated the following functionalities and standards with BondDesk.

3.1           Functionalities. The Platform provided hereunder includes all
functionality inherent to the BondDesk Platform as currently deployed at the
desktop level to execute retail, secondary, and fixed income transactions,
excluding external primary market functionality and MPA Analytics. Correspondent
may access the ATS and the Platform as an ATS Distributor. “ATS” means
BondDesk’s Alternative Trading System, which is the anonymous bid/offer system
on the Platform; “ATS Distributor” means a person or entity who participates on
the Platform (i) by buying and/or selling fixed income products on the ATS from
or to ATS Contributors, and/or (ii) by posting bid/offer requests on the ATS for
ATS Contributors; and “ATS Contributor” means a person or entity who
participates on the Platform (i) by posting bids and/or offers for fixed income
products on the ATS, or (ii) by responding to bid/offer requests posted on the
ATS. Any bid or offer of bonds on a Firm Basis received by BondDesk Trading
through the Platform that is accompanied by a valid user identification and a
valid access code assigned to Correspondent shall be deemed a binding bid or
offer by Correspondent, and Correspondent shall be bound by any transaction
matched by the ATS as a result thereof. Any bid (or offer) of bonds on a Subject
to Basis shall be deemed a solicitation for an offer (or bid), and Correspondent
may accept, counter, or reject such offer (or bid) at its discretion.

3.2           Correspondent Obligations. Correspondent will be bound by any User
Orders. “User Orders” mean any Orders that are accompanied by a valid user
identification and a valid access code assigned to Correspondent. Correspondent
shall be obligated to maintain the security and confidentiality of its assigned
user identifications and access codes. Neither RBC DCS nor BondDesk shall have
any duty to verify whether any such User Order has been authorized by
Correspondent. Correspondent shall be deemed to have given a User Order to
BondDesk when BondDesk receives such User Order through the Platform  (whether
or not Correspondent receives from the Platform, or actually becomes aware of,
any acknowledgment of such User Order). BondDesk may act on such User Orders,
and any resulting trades, transactions, or other related rights and obligations
shall be

26


--------------------------------------------------------------------------------




binding on Correspondent. RBC DCS shall have the right to enforce this provision
on Correspondent. Correspondent shall not transfer its rights under this
Supplement to any other person or entity.

3.3           Disclosure of Correspondent Information. Subject to applicable
law, Correspondent shall supply BondDesk and/or RBC DCS with all information
reasonably requested by either such party concerning Correspondent and its
access to and use of the Platform. Correspondent understands and agrees that
BondDesk and/or RBC DCS may report such information to such regulatory
authorities as BondDesk and/or RBC DCS determines in its sole discretion to be
necessary.

3.4           Limitation to Fixed Income Securities Transactions. Correspondent
shall be limited to using the Platform for accessing information relating to the
fixed income securities and facilitating transactions in such securities.
Correspondent acknowledges that the Platform will not be used to clear such
transactions. Correspondent agrees and acknowledges that BondDesk: (i) will not
maintain customer accounts relating to such transactions; (ii) is not directly
or indirectly a party to any such transaction; and (iii) does not assume
responsibility for, or otherwise guarantee, the performance of any such
transaction. Correspondent agrees to proceed solely against its counterparty to
collect or recover any amounts owed to it or to enforce any of its rights in
connection with or as a result of any transaction facilitated by the Platform.
Correspondent acknowledges and agrees that neither RBC DCS nor BondDesk shall
have any obligation to provide any service, or any replacement therefore, after
such time that RBC DCS or BondDesk has ceased providing such services to all of
their customers.

3.5           Restricted Securities. Correspondent acknowledges and agrees that
the Platform is not intended to be used to facilitate transactions in
“Restricted Securities” as that term is defined in Rule 144(a)(3) under the
Securities Act of 1933. Correspondent shall not access the Platform to (i) offer
or sell Restricted Securities or (ii) make available information about
Restricted Securities. Correspondent shall be solely responsible for
(i) determining that orders entered by Correspondent comply with the
registration requirements under Applicable Law and (ii) implementing any
procedures that Correspondent deems necessary or appropriate to guard against
the offer or sale of a security in violation of such registration requirements.
Correspondent acknowledges and agrees that neither RBC DCS nor BondDesk is
acting on behalf of any offeror or seller of securities, whether restricted or
otherwise.

3.6           Control of the Platform. Correspondent acknowledges that BondDesk
and RBC DCS shall at all times have the right, in each party’s sole discretion,
to limit access to the Platform, to limit or suspend transactions on, or users’
access to, the Platform, or in any other manner to control the Platform.

3.7           Equipment. Correspondent acknowledges and agrees that
Correspondent is solely responsible for acquiring, installing, maintaining, and
supporting any hardware and/or software necessary to access and use the
Platform.

3.8           Scheduled Maintenance Time. Platform maintenance will be Saturdays
from 6:00am to 8:00am ET, or as otherwise scheduled upon no less than two
business days’ notice. Emergency Maintenance will be scheduled on an as-required
basis.

3.9           Third Party Data Providers. Correspondent acknowledges that the
Platform includes data from third party vendors, including Interactive Data
Corporation, Standard & Poor’s Rating Services, CUSIP, and other data providers
(collectively, “Data Providers”). None of RBC DCS, BondDesk or the Data
Providers shall have any liability to Correspondent or any other person or
entity for errors, omissions or malfunctions in any data or services provided by
such Data Providers. Correspondent agrees and acknowledge that the CUSIP
database and the information contained therein are and shall remain valuable
intellectual property owned by, or licensed to, Standard & Poor’s CUSIP Service
Bureau (“CSB”) and the American Bankers   Association   (“ABA”), and that no
proprietary rights are being transferred to Correspondent in such materials or
in any of the information contained therein. Correspondent agrees that
misappropriation or misuse of such materials will cause serious damage to CSB
and ABA and that in such event money damages may not constitute sufficient
compensation to CSB and ABA; consequently, Correspondent agrees that in the
event of any misappropriation or misuse, CSB and ABA shall have the right to
obtain injunctive relief in addition to any other legal or financial remedies to
which CSB and

27


--------------------------------------------------------------------------------




ABA may be entitled. Correspondent agrees not to publish or distribute in any
medium the CUSIP database or any information contained therein or summaries or
subsets thereof to any person or entity except in connection with the normal
clearing and settlement of security transactions. Correspondent further agrees
that the use of CUSIP numbers and descriptions is not intended to create or
maintain, and does not serve the purpose of the creation or maintenance of, a
master file or database of CUSIP descriptions or numbers.

3.10         Intellectual Property. All intellectual property and proprietary
rights in and to the Platform and the information provided therein are and shall
be the sole and exclusive property of RBC DCS, BondDesk and/or the Data
Providers, and neither Correspondent nor any other person or entity shall have
any rights in or to the Platform or such information except as expressly
provided herein.

Section 4.0             Disclaimer of Warranties. NONE OF RBC DCS, BONDDESK OR
THE DATA PROVIDERS, NOR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES,
OR AGENTS MAKE ANY WARRANTY TO CORRESPONDENT AS TO THE SERVICES, WHETHER EXPRESS
OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR ANY WARRANTY REGARDING
THE USE OR THE RESULT OF THE SERVICES WITH RESPECT TO THEIR CORRECTNESS,
QUALITY, ACCURACY, RELIABILITY, PERFORMANCE, COMPLETENESS, TIMELINESS, CONTINUED
AVAILABILITY, OR OTHERWISE.

Section 5.0             Limitation of Liabilities. CORRESPONDENT ACKNOWLEDGES
THAT RBC DCS DOES NOT OPERATE THE PLATFORM AND COULD NOT OFFER ACCESS TO THE
PLATFORM WITHOUT THE FOLLOWING PROVISION: NONE OF RBC DCS, BONDDESK OR THE DATA
PROVIDERS SHALL HAVE ANY LIABILITY TO CORRESPONDENT OR TO ANY THIRD PARTIES FOR
THE CORRECTNESS, QUALITY, ACCURACY, RELIABILITY, PERFORMANCE, COMPLETENESS,
TIMELINESS OR CONTINUED AVAILABILITY OF THE PLATFORM OR RELATED SERVICES, OR FOR
DELAYS OR OMISSIONS THEREIN, OR FOR INTERRUPTIONS IN THE DELIVERY OF THE
SERVICES. RBC DCS SHALL NOT BE RESPONSIBLE FOR DIRECT LOSS OR DAMAGE INCURRED BY
CORRESPONDENT OR CUSTOMERS AS A RESULT OF ERRORS IN TRANSMISSION AND/OR
PROCESSING. IN NO EVENT SHALL ANY PARTY HERETO OR BONDDESK OR THE DATA PROVIDERS
BE LIABLE FOR ANY SPECIAL, INDIRECT, EXEMPLARY, INCIDENTAL, PUNITIVE, OR
CONSEQUENTIAL DAMAGES RELATING IN ANY MANNER TO THIS SUPPLEMENT OR THE PLATFORM,
EVEN IF SUCH PARTIES HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. IN
ADDITION, CORRESPONDENT ACKNOWLEDGES AND AGREES THAT THE SERVICES DERIVED FROM
THE PLATFORM DO NOT AND SHALL NOT SERVE AS THE PRIMARY BASIS FOR ANY INVESTMENT
DECISIONS MADE BY CORRESPONDENT WITH RESPECT TO CORRESPONDENT’S ACCOUNTS OR
CUSTOMER ACCOUNTS, AND THAT NEITHER BONDDESK NOR RBC DCS IS OR SHALL BE AN
ADVISOR OR A FIDUCIARY OF CORRESPONDENT OR OF CORRESPONDENT’S MANAGED OR
FIDUCIARY ACCOUNTS.

Section 6.0             Indemnification. Correspondent shall indemnify, defend
and hold harmless BondDesk and BondDesk’s subsidiaries, affiliates and their
respective directors, officers, employees and agents from and against any and
all losses, damages, liability, costs, including attorney’s fees, resulting
directly or indirectly from any suit, proceeding, claim or demand against
BondDesk or its subsidiaries, affiliates and their respective directors,
officers, employees and agents by a third party arising out of or related to the
accuracy or completeness of any security descriptive data or other information
received by BondDesk from Correspondent, or any data, information, service,
report, analysis or publication derived therefrom.

Section 7.0             General.

7.1  Compliance with Laws. Each party agrees to comply with all applicable laws,
rules, and regulations in connection with its activities under this Agreement.
If the Services are for use outside the United States, Correspondent agrees to
comply fully with all relevant laws, rules, and regulations in such foreign
country, and to ensure that all software and media comprising such materials are
not exported in violation of U.S. law.

28


--------------------------------------------------------------------------------




7.2  Relationship Between the Parties. There is no joint venture, partnership,
agency, or fiduciary relationship existing between the parties, and the parties
do not intend to create any such relationship by the Supplement. The Supplement
does not create, and shall not be construed to create, any right for the benefit
of any third party.

IN WITNESS WHEREOF, RBC Dain Correspondent Services and Correspondent have
executed this Supplement as of the date set forth below.

RBC DAIN CORRESPONDENT SERVICES,
A DIVISION OF RBC DAIN RAUSCHER INC.

 

 

 

 

 

 

 

By:

/s/CRAIG A. GORDON

 

 

 

 

 

Craig A. Gordon, President

 

 

 

 

 

 

 

 

PAULSON INVESTMENT COMPANY

 

 

 

 

 

 

 

By:

/s/ TRENT DAVIS

 

 

 

 

Its:

President and Chief Executive Officer

 

 

 

 

Date:

 June 15, 2006

 

 

 

 

 

 

 

 

29


--------------------------------------------------------------------------------